      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 1 of 17



 1   ELISABETH A. DEBARTOLO, SBN 224602 (CA)
     DEBARTOLO LAW
 2   99 Pacific Street, Suite 555-B
     Monterey, CA 93940
 3   Telephone No. (831) 402-7058
     DeBartolo_law@yahoo.com
 4
     Attorney for Plaintiffs-Intervenors
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN JOSE DIVISION
10
     U.S. EQUAL EMPLOYMENT                            Case No.: 5:19-cv-00552
11   OPPORTUNITY COMMISSION,
                                                      COMPLAINT in Intervention
12                          Plaintiff,
                                                      1.    Unlawful Employment Discrimination
13   SALVADOR MARTINEZ,                                     (Title VII)
                                                      2.   Unlawful Employment
14                          Plaintiff Intervenor,          Discrimination – State (Cal. Govt.
                                                           Code 19940)
15   MARIA ANGELICA PALACIOS                          3.   Hostile Work Environment: -
                                                           Intersectional Harassment - State (CA
16                          Plaintiff Intervenor,          Govt. Code 12940)
                                                      4.   Unlawful Retaliation Based on
17        vs.                                              Protected Activity – Federal (Title 11
                                                           of 1964 Civil Rights Act)
18   JCFB, INC., d/b/a Porta Bella Restaurant and     5.   Unlawful retaliation based on
     Mediterranean Restaurants; BASHAR                     Protected Activity – State
19   SNEEH, an individual; FAISAL NIMRI, an                (Cal. Govt. Code 12940(H))
     individual, JACQUES ZAGOURI, an                  6.   Aiding and Abetting Sexual
20   individual.                                           Harassment, Sex Discrimination and
                                                           Retaliation – State
21                          Defendants.               7.   Failure to Prevent Discrimination and
                                                           Harassment – State (Cal. Govt. Code
22                                                         §12940(k))
23
                                                        DEMAND FOR JURY TRIAL
24

25

26

27

28

                                                                                Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 2 of 17



 1                                 I.      NATURE OF THE ACTION

 2          1.      This is an action under Title VII of the Civil Rights Acts of 1964 and Title I of the

 3   Civil Rights Act of 1991, the California Fair Employment and Housing Act, California

 4   Government Code § 12940 et seq. (“FEHA”) and other California statutory and common law

 5   theories to correct unlawful employment practices on the basis of sex, race and retaliation to

 6   provide appropriate relief to Plaintiff-Intervenors SALVADOR J. MARTINEZ and MARIA

 7   ANGLICA PALACIOS (“Plaintiffs-Intervenors” or “MARTINEZ or PALACIOS”. MARTINEZ

 8   and PALACIOS bring this against Defendant JCFB, INC. d/b/a PORTA BELLA RESTAURANT

 9   AND MEDITERRANEAN RESTAURANT, BASHAR SNEEH, and FAISAL NIMRI, the

10   business owners as Individuals and JACQUES ZAGOURI, the former chef of JCFB, INC, and

11   direct supervisor of MARTINEZ at all times relevant to this case. PLAINTIFFS-INTERVENORS

12   were subjected to a hostile environment, quid pro quo harassment, retaliation based on engaging in

13   protected activity and intersectional harassment based on sex and race during their employment

14   with DEFENDANTS.

15                                II.     JURISDICTION AND VENUE
16          2.      PLAINTIFFS-INTERVENORS’ claims arise under Title VII of the Civil Rights

17   Act of 1964, 42 U.S. C. §§2000(e), et seq. (“Title VII”). This Court has jurisdiction over this

18   matter pursuant to 38 U.S.C. §§1331, 1337, and 1343(a)(4) and other provisions of Federal law.

19   This Court has supplemental jurisdiction over PLAINTIFFS-INTERVENORS’ claim brought

20   under the California FEHA and other state statutory and common law remedies pursuant to 28

21   U.S.C. § 1367. Injunctive and declaratory relief, damages and other appropriate legal and

22   equitable relief are sought pursuant to 42 U.S.C. §2000e(f) and (g), as amended, and applicable

23   provisions of California State law including, but not limited to FEHA. Jurisdiction in this court is

24   proper because the employment practices that PLAINTIFFS-INTERVENORS allege to be

25   unlawful were committed in California within the jurisdiction of the United States District Court

26   for the Northern District of California.

27

28

                                                -1-                                Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 3 of 17



 1                              III.    INTRADISTRICT ASSIGNMENT

 2          3.      This case is properly assigned to the San Jose Division of the Northern District of

 3   California because the action arose from occurrences in Monterey County California.
                                             IV.    PARTIES
 4
            4.      Plaintiff, the U.S. Equal Employment Opportunity Commission (“EEOC” or
 5
     “Commission”), is the agency of the United States of America charged with the administration,
 6
     interpretation and enforcement of Title VII, and is expressly authorized to bring this action by
 7
     Section 706(f)(1) and (3) and y07 of Title VII, 42 U.S.C. §2000—5(f)(1) and (3) and §2000-6(e).
 8
            5.      Intervenors-Plaintiffs MARTINEZ and PALACIOS are California residents. At all
 9
     times herein, MARTINEZ AND PALACIOS were employed by Defendant JCFB, INC. as non-
10
     exempt employees.
11
            6.      At all relevant times, DEFENDANTS JCFB, INC., d/b/a Porta Bella Restaurant
12
     and Mediterranean Restaurants; BASHAR SNEEH, an individual; FAISAL NIMRI, an individual,
13
     have continuously been an employer engaged in an industry affecting commerce, within the
14
     meaning of Sections 701(b), (g) and (h)) of Title VII, 42 U.S. C. §§ 2000e(b), (g) and (h).
15
            7.      Defendant JACQUES ZAGOURI has worked in Monterey County during the
16
     relevant periods concerning this case.
17
            8.      Plaintiffs MARTINEZ and PALACIOS seek to hold the defendant JCFB, INC. and
18
     all individual defendants liable for its unlawful practices.
19
            9.      The acts and failures to act alleged herein were duly performed by and attributable
20
     to all DEFENDANTS, each action as a successor, agent, alter ego, employee, indirect employer,
21
     joint employer, and /or integrated enterprise, as the direction and control of the others, except as
22
     specifically alleged otherwise. Said acts and failures to act were within the scope of such agency
23
     and/or employment, and each defendant participated in, approved of and/or ratified the unlawful
24
     acts and omission by the other DEFENDANTS complained of herein.
25
            10.     Whenever and wherever reference is made in this Complaint to any act by a
26
     DEFENDANT or DEFENDANTS, such allegations and reference shall also be deemed to mean
27
     the acts and failures to act of each DEFENDANT acting individually, jointly, and/or severally.
28

                                                -2-                                 Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 4 of 17



 1                                  V.      STATEMENT OF CLAIMS

 2          11.     Prior to institution of this lawsuit, PLAINTIFFS filed charges with the EEOC

 3   alleging violations of Title VII by DEFENDANT JCFB, INC. The Commission has issued Letters

 4   of Determination finding that the Charging Parties and similarly situated individuals were

 5   subjected to unlawful employment discrimination based upon sex and harassment in violation of

 6   Title VII. Prior to instituting this lawsuit, the EEOC attempted to eliminate the unlawful

 7   employment practices herein alleged and to effect voluntary compliance with Title VII through

 8   informal methods of conciliation, conference, and persuasion within the meaning of Title VII, 42

 9   U.S.C Sections 2000e-5(b) and 2000e-6. MARTINEZ actively participated in the conciliation

10   process. All conditions precedent to the institution of this lawsuit have been fulfilled.

11          12.     DEFENDANTS and each of them have engaged in a pattern of unlawful practices

12   in violation of Section 703 and 707 of Title VII, 42 U.S.C. §20003-2, by subjecting MARTINEZ,

13   PALACIOS and similarly situated individuals to a sexually harassing hostile environment, quid

14   pro quo sexual harassment, retaliation and constructive discharge. The sexually harassing

15   behavior was perpetrated by PLAINTIFFS’ supervisors – kitchen managers and the Executive

16   Chef DEFENDANT JACQUES ZAGOURI all of whom were DEFENDANT JCFB, INC’S

17   employees at the time. The harassment included, but was not limited to DEFENDANT

18   JACQUES ZAGORI and other managers repeatedly grabbing MARTINEZ’ penis and buttocks,

19   cornering him, charging and motioning repeatedly to scare him that they were about to do it again,

20   trapping PALACIOS in the walk-in cooler, grabbing her breasts, licking her ear and

21   propositioning her. PLAINTIFFS found this unlawful harassment and resultant retaliation

22   unwelcome, hostile, aggressive, offensive and humiliating

23          13.     On information and belief, DEFENDANTS knew that sexually harassing conduct

24   was rampant in the workplace. MARTINEZ states that sexual assaults and harassment of him and

25   others occurred openly in DEFENDANTS’ Kitchens. DEFENDANTS ignored all warning signs

26   and took no steps to protect the safety and dignity of its employees.

27          14.     Plaintiff MARTINEZ complained to the DEFENDANTS, his immediate

28   supervisor, DEFENDANT JACQUES ZAGOURI, and other supervisors multiple times about the

                                                 -3-                                Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 5 of 17



 1   sexual assaults, hostile environment and retaliation from the Chef and managers. Complaints were

 2   made verbally to the DEFENDANTS, verbally and by text message to DEFENDANT JACQUES

 3   ZAGORI, verbally to his other supervisors and even in a formal written letter to DEFENDANT

 4   JCFB, INC. DEFENDANTS, each of them, watched MARTINEZ cry two times when making the

 5   complaints, but took no action to make the harassment stop. One owner DEFENDANT, callously

 6   stated to MARTINEZ that he did not have time to deal with the issue because he was leaving on

 7   vacation. Even after receiving the letter from MARTINEZ asking for help with the harassment,

 8   they allowed DEFENDANT JACQUES ZAGOURI (a chief harasser and retaliator) to continue

 9   supervising MARTINEZ. Once the DEFENDANT JACQUES ZAGOURI heard that
10   MARTINEZ had complained, he stepped up the harassment, with criticism and even concocted a

11   story that MARTINEZ took a swing at him. DEFENDANTS took no action to prevent or remedy

12   the sexual harassment, assaults, retaliation and discrimination.

13          15.     Neither MARTINEZ nor PALACIOS were provided information about how to

14   make harassment complaints in the company and had not received training on harassment. On

15   information and belief, DEFENDANTS had no anti-harassment policy, no anti-harassment

16   training, no “open door” policy for complaints of harassment, despite California Code Regulations

17   requiring all of the above mechanisms be in place to ensure workplaces are free from harassment.

18   DEFENDANTS ignored these duties causing extreme distress to PLAINTIFFS-INTERVENORS.

19          16.     PALACIOS was cornered by DEFENDANT JCFB, INC.’S employees in the walk-
20   in refrigerator. She was groped and one of the employees licked her ear. She was told that she

21   would never be promoted to a line cook unless she slept with the manager. This illegal, harassing

22   conduct continued until PALACIOS resigned in shame and humiliation. She believed that

23   DEFENDANTS knew about the harassment and condoned it. Particularly since others were also

24   being sexually attacked and complaining to the owners who retaliated or took no actions to make

25   it stop. She did not believe that any complaint she made to management would matter and had

26   never received training on harassment or how to make a complaint within the company.

27   //

28   //

                                                -4-                              Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 6 of 17



 1           17.    DEFENDANTS JCFB, INC. and its owners took no steps – legal or moral - to

 2   ensure that the workplace was free from harassment, failed to provide legally mandated training

 3   on harassment and failed the employees who were subjected to the unlawful harassment in their

 4   workplace.

 5           18.    The effect of the practices complained of above has been to deprive Plaintiffs and

 6   similarly situated individuals of equal employment opportunities and otherwise adversely affect

 7   their status as employees because of sex and race.

 8           19.    The unlawful employment practices complained of above were and are willful

 9   within the meaning of §706(f)(1) and (3), 706(g)(l), and up7 of Title VII, 42 U.S.C., §20003-
10   5(f)(l) and (3), (g)(l), and 2000e-6.

11           20.    The unlawful employment practices complained of above were intentional and

12   caused MARTIZEZ and PALACIOS and similarly situated individuals to suffer emotional

13   distress.

14           21.    The unlawful employment practices complained of above were done with malice or

15   with reckless indifference to the federally protected rights of MARTINEZ and PALACIOS and

16   other similarly situated individuals.

17                                      FIRST CLAIM FOR RELIEF
18                 UNLAWFUL EMPLOYMENT DISCRIMINATION – FEDERAL
                            (TITLE VII, 42 U.S.C. 2000e-2(A)(L)0
19
20           22.    PLAINTIFFS-INTERVENORS hereby incorporate by reference each and every

21   allegation contained above of this complaint as though fully set forth herein.

22           23.    DEFENDANTS unlawfully discriminated against PLAINTIFFS-INTERVENORS

23   based on their sex in violation to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16.

24           24.    DEFENDANTS subjected PLAINTIFFS-INTERVENORS to discriminatory terms

25   and conditions of their employment in violation of Title VII of the Civil Rights Act of 1964, as

26   amended, including but not limited to unwanted sexual attacks and comments, unwanted touching

27   and sexual gestures, degrading and humiliating conduct, and/or failed to take steps reasonably

28

                                                 -5-                                  Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 7 of 17



 1   calculated to end the harassment of any discrimination against PLAINTIFF-INTERVENORS as

 2   described above and in accordance with law.

 3          25.     DEFENDANTS’ acts of discrimination against PLAINTIFF-INTERVENORS on

 4   the basis of sex were wanton, willful and intentional, and were committed with malice and

 5   reckless disregard for the rights and sensibilities of the PLAINTIFFS-INTERVENORS.

 6          26.     As direct and proximate result of the aforesaid discrimination based on

 7   PLAINTIFF-INTERVENORS’ sex, PLAINTIFFS-INTERVENORS have sustained a loss of

 8   earnings and other benefits. They have also suffered physical injuries and severe emotional

 9   distress manifested by feelings of humiliation, embarrassment, anxiety, nervousness, lack of sleep,
10   and other symptoms of stress.

11          27.     WHEREFORE, PLAIFFS-INTERVENORS request relief as hereinafter provided.

12                                   SECOND CLAIM FOR RELIEF
13                  UNLAWFUL EMPLOYMENT DISCRIMINATION – STATE
                       (CALIFORNIA GOVERNMET CODE § 12940(A))
14

15          28.     PLAINTIFFS-INTERVENORS hereby incorporate by reference each and every
16   allegation contained above of this complaint as though fully set forth herein.
17          29.     At all times material hereto DEFENDANTS owed PLAINTIFFS-INTERVENORS
18   a duty not to discriminate against them in the terms and conditions of their employment on the
19   basis of sex as mandated by the Fair Employment and Housing Act, Government Code Section
20   12940(a).

21          30.     In violation of the aforesaid duty, DEFENDANTS subjected PLAINTIFF-

22   INTERVENORS to discrimination in working conditions, benefits, and in other terms and

23   conditions of their employment including, but not limited to unwanted sexually offensive

24   comments, unwanted sexual attacks and sexual gestures, degrading and humiliating conduct

25   and/or failed to take steps reasonably calculated to end the intersectional harassment of an

26   discrimination against PLAINTIFF-INTERVENORS as described above and in accordance with

27   the law.

28

                                               -6-                                    Case No. 5:19-cv-000552
                                       COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 8 of 17



 1           31.    DEFENDANTS’ decisions to ignore and suppress their duties to provide a

 2   workplace free of harassment was willful, wanton and reckless given their responsibilities as

 3   business owners. Their failure to follow the law in providing a policy and training on harassment

 4   serves as tacit approval for the offensive conducted. DEFENDANTS knew or should have known

 5   that its managers were engaging in sexual attacks and other violations of the law.

 6           32.    DEFENDANTS did not take any steps to ensure a workplace free of harassment for

 7   all employees. DEFENDANTS’ decisions to take the adverse actions against MARTINEZ

 8   including, but not limited to those described in the previous paragraph, were wanton, willful and

 9   intentional, and were committed with malicious and reckless disregard for his rights.
10           33.    DEFENDANTS’ acts of discrimination against both PLAINTIFFS-

11   INTERVENORS on the basis of sex were wanton, willful and intentional, and were committed

12   with malicious and reckless disregard of the rights and sensibilities of both PLAINTIFFS-

13   INTERVENORS.

14           34.    As a direct and proximate result of the aforesaid discrimination based on

15   PLAINTIFFS-INTERVORS’ sex, PLAINTIFFS-INTERVEVORS have sustained a loss of

16   earnings and other benefits. They have also suffered physical injuries and severe emotional

17   distress manifested by feelings of humiliation, embarrassment, anxiety, nervousness, lack of sleep,

18   and other symptoms of stress.

19           35.    DEFENDANTS, acting individually and/or by and through their managers, agents,
20   business partners, officers or directors, committed the acts herein alleged maliciously and

21   oppressively, with the wrongful intention of injuring PLAINTIFF-INTERVENORS, and acted

22   with an improper and evil motive amounting to malice, and in conscious disregard of

23   PLAINTIFFS-INTERVENORS’ rights. Accordingly, PLAINTIFF-INTERVENORES are entitled

24   to recover punitive damages from Defendant in an amount according to proof.

25           36.    PLAINTIFFS-INTERVENORS are entitled to recover attorneys’ fees under

26   Government Code section 12940, et seq. or any other law providing for recovery of attorneys’

27   fees.

28

                                               -7-                                 Case No. 5:19-cv-000552
                                       COMPLAINT IN INTERVENTION
      Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 9 of 17



 1          37.     WHEREFORE, PLAINTIFFS-INTERVENORS request relief as hereinafter

 2   provided.

 3                                    THIRD CLAIM FOR RELIEF
 4     HOSTILE WORK ENVIRONMENT; INTERSECTIONAL HARASSMENT – STATE
                  (CALIFORNIA GOVERNMENT CODE § 12940(j))
 5

 6          38.     PLAINTIFFS-INTERVENORS HEREBY incorporate by reference each and every

 7   allegation contained above in this complaint as through fully set forth herein.

 8          39.     PLAINTIFF-INTERVENORS are Hispanic. PALACIOS is a female.

 9   DEFENDANTS subjected them to unwelcomed sexual advances, unwelcomed sexual attacks,
10   comments, insults and degrading and humiliating conduct as described above and/or failed to take
11   steps reasonably calculated to end the sexual harassment of PLAINTIFFS-INTERVEORS.
12          40.     DEFENDANTS, their managers’, agents’ and employees’ unwelcomed sexual
13   comments and attacks were so severe or pervasive that they created a hostile work environment
14   and adversely affected the terms and conditions of PLAINTIFFS-INTERVENORS’ employment
15   based on sex and race in violation of the Fair Employment and Housing Act, Government Code §
16   12940(j).
17          41.     DEFENDANTS’ failure to prevent the aforesaid acts of harassment were wanton,
18   willful and intentional, and were committed with malicious and reckless disregard for the rights
19   and sensibilities of PLAINTIFFS-INTERVENORS.
20          42.     As a direct and proximate result of the aforesaid harassment based on sex and race,

21   PLAINTIFFS-INTERVENORS have sustained injuries in the form of severe emotional stress and

22   the loss of compensation, including but not limited to wages and other benefits that they otherwise

23   would have received.

24          43.     DEFENDANTS, acting individually and/or by and through their managers,

25   partners, agents, officer or directors, committed the acts herein alleged with an improper,

26   malicious and oppressive, evil and wrongful intention of injuring PLAINTIFFS-INTERVENORS.

27   The callous treatment amounts to malice and conscious disregard for PLAINTIFF-

28

                                                -8-                                Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 10 of 17



 1   INTERVENORS’ rights. Accordingly, PLAINTIFF-INTERVENORS are entitled to recover

 2   punitive damages, according to proof.

 3            44.   PLAINTIFFS-INTERVENORS are entitled to recover attorneys’ fees under

 4   Government code section 12940, et. seq. or any other law providing for recovery of attorneys’

 5   fees.

 6            45.   WHEREFORE, PLAINTIFF INTERVENOR requests relief as hereinafter

 7   provided.

 8                                  FOURTH CLAIM FOR RELIEF
 9       UNLAWFUL RETALIATION BASED ON PROTECTED ACTIVITY – FEDERAL
             (TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED)
10

11            46.   MARTINEZ and PALACIOS incorporate by references the allegations stated
12   above.
13            47.   At all times relevant herein, PLAINTIFFS-INTERVENORS engaged in a protected
14   activity under Title VII of the Civil Rights Act of 196, as amended by complaining to
15   DEFENDANTS and their management about the persistent pattern of unlawful intersectional
16   harassment and discrimination against them.
17            48.   At all times material hereto, DEFENDANTS owed PLAINTIFFS-INTERVENORS
18   and similarly situated employees a duty not to discriminate against them in the terms and
19   conditions and their employment on the basis of their opposition to practices prohibited by Title
20   VII of the Civil Rights Acts of 1964, 42 U.S.C. 2000e-3(a).

21            49.   In violation of the aforesaid duty, DEFENDANTS took adverse actions against

22   MARTINEZ and denied advancement opportunities to PALACIOS because of their protected

23   activity of complaining about the harassment and discrimination against them, as described herein.

24            50.   During the course of PLAINTIFFS-INTERVEORS’ employment with

25   DEFENDANTS, they complained to DEFENDANTS and their managers, agents and employees

26   about the unwanted and persistent sexual advances, sexual attacks, harassment and discrimination

27   against them. DEFENDANTS retaliated against them for making the complaints by tolerating and

28   tacitly approving their managers’ constant sexual misconduct, even keeping MARTINIZ under the

                                               -9-                                Case No. 5:19-cv-000552
                                       COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 11 of 17



 1   supervision of the harassers. He asked for a transfer to one of the three restaurants

 2   DEFENDANTS’ own, but his request was denied because the offending managers had shifts at

 3   those different restaurants as well.

 4          51.     Once while MARTINEZ was complaining to DEFENDANTS and crying in

 5   humiliation, DEFENDANTS told MARTINEZ that the managers were just playing around.

 6          52.     DEFENDANTS’ decision to take the adverse actions against PLAINTIFFS-

 7   INTERVENORS described herein were wanton, willful and intentional, and were committed with

 8   malicious and reckless disregard for the rights and sensibilities of PLAINIFFS-INTERVENORS.

 9          53.     As a direct and proximate result of the aforesaid discrimination based on protected
10   activity, PLAINTIFFS-INTERVENORS sustained harm including severe emotional stress and the

11   loss of compensation, including but not limited to wages and other benefits that they otherwise

12   would have received.

13          54.     As a proximate result of DEFENDANTS’ conduct, PLAINTIFFS-INTERVENORS

14   have sustained and continue to sustain losses in earnings and continue to suffer humiliation,

15   emotional distress, and metal and physical pain and anguish, all to their damage in a sum

16   according to proof at trial. DEFENDANTS, acting individually and/or by and through their

17   managers, agents, officers or directors, committed the acts herein alleged maliciously, and

18   oppressively, with the wrongful intention of injuring PLAINTIFF INTERVENOR, and acted with

19   an improper and evil motive amounting to malice, and in conscious disregard of PLAINTIFF
20   INTERVENORS’ rights.

21          55.     PLAINTIFFS-INTERVENORS have retained the assistance of counsel to vindicate

22   their legal rights and is entitled to recover attorney’s fees under 42 U.S.C. 5 2000(e), et seq., Title

23   VII of the Civil Rights Act of 1964 or any other law providing for recovery of attorney’s fees.

24          56.     WHEREFORE, PLAINTIFFS- INTERVENORS request relief as hereinafter

25   provided.

26                                     FIFTH CLAIM FOR RELIEF
27         UNLAWFUL RETALIATION BASED ON PROTECTED ACTIVITY – STATE
                   (CALIFORNIA GOVERNMENT CODE § 12940(H))
28

                                                 - 10 -                              Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 12 of 17



 1          57.       PLAINTIFFS-INTERVENORS hereby incorporate by reference the above

 2   allegations.

 3          58.       At all times material hereto, DEFENDANTS owed PLAINTIFFS-INTERVENORS

 4   a duty not to discriminate against them in the terms and conditions of their employment on the

 5   basis of their opposition to practices prohibited by the Fair Employment and Housing Act,

 6   Government Code Section § 12900 et seq.

 7          59.       In violation of the aforesaid duty, DEFENDANTS took adverse actions against

 8   PLAINTIFFS-INTERVENORS because of their protected activity of complaining about the

 9   harassment and discrimination against them, as described herein.
10          60.       DEFENDANTS’ decisions to take the adverse actions against PLAINTIFFS-

11   INTERVENORS described herein were wanton, willful and intentional, and committed with

12   malicious and reckless disregard for the rights and sensibilities of PLAINTIFFS-INTERVENORS.

13          61.       As a direct and proximate result of the aforesaid discrimination based on protected

14   activity, Plaintiff-Intervenors sustained harm including severe emotional stress and the loss of

15   compensation, including but not limited to wages and other benefits that they would otherwise

16   have received.

17          62.       DEFENDANTS, acting individually and/or by and through their managers, agents,

18   officers, or directors, committed the acts herein alleged maliciously, and oppressively, with the

19   wrongful intention of injuring PLAINTIFFS-INTERVENORS, and acted with an improper and
20   evil motive amounting to malice and in conscious disregard of PLAINTIFF-INTERVENORS’

21   rights. Accordingly, PLAINTIFFS-INTERVENORS are entitled to recover punitive damages

22   from DEFENDANTS in an amount according to proof.

23          63.       PLAINTIFFS-INTERVENORS have retained the assistance of counsel to vindicate

24   their legal rights and are entitled to recover attorney’s fees under Government Code section 12940,

25   et seq., or any other law providing for recovery of attorneys’ fees.

26          64.       WHEREFORE, PLAINTIFFS- INTERVENORS request relief as hereinafter

27   provided.

28   //
                                                 - 11 -                             Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 13 of 17



 1                                      SIXTH CLAIM FOR RELIEF

 2      AIDING AND ABETTING SEXUAL HARASSMENT, SEX DISCRIMINATION AND
                              RETALIATION – STATE
 3                   (CALIFORNIA GOVERNMENT CODE § 12940(i))

 4               65.   PLAINTIFFS-INTERVENORS hereby incorporate by reference each and every

 5   allegation contained above of this complaint as though fully set forth herein.

 6               66.   In perpetrating the above-described actions and omissions, DEFENDANTS, as

 7   employers and business owners, DEFENDANT JACQUES ZAGOURI as senior kitchen staff and

 8   supervisor, their agents, managers, servants and/or employees, engaged in a pattern and practice of

 9   unlawful aiding and abetting of harassment, discrimination and retaliation, in violation of the

10   California Fair Employment and Housing Act, California Government Code § 12940(i).

11               67.   DEFENDANTS, their agents, servants and/or employees, attempted to and did in

12   fact, aid, abet, incite, compel and/or coerce their agents, managers, servants and/or employees to

13   engage in unlawful sexual harassment, sex and/or gender discrimination, and retaliation against

14   the PLAINTIFFS-INTERVENORS, as alleged above.

15               68.   As a direct and proximate result of the aforesaid harassment based on sex,

16   PLAINTIFF-INTERVENORS have sustained injury in the form of severe emotional distress,

17   humiliation, embarrassment, and mental anguish, all to their damage in amounts to be established

18   at trial.

19               69.   DEFENDANTS’ acts were wanton, willful and intentional, and were committed

20   with malicious and reckless disregard for the rights and sensibilities of PLAINTIFFS-

21   INTERVENORS.

22               70.   WHEREFORE, PLAINTIFFS-INTERVENORS request relief as hereinafter

23   provided.

24                                    SEVENTH CLAIM FOR RELIEF

25          FAILURE TO PREVENT DISCRIMINATION AND HARASSSMENT – STATE
                      (CALIFORNIA GOVERNMENT CODE §12940(k))
26

27               71.   PLAINTIFFS –INTERVENORS hereby incorporate by reference each and every

28   allegation contained above.

                                                  - 12 -                              Case No. 5:19-cv-000552
                                          COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 14 of 17



 1          72.     DEFENDANTS, and/or their managers, agents and/or employees, failed to take all

 2   reasonable steps necessary to prevent the harassment and discrimination in employment described

 3   herein from occurring. DEFENDANTS knew or should have known of the harassment and

 4   discrimination against PLAINTIFFS-INTERVENORS described above, yet failed to conduct an

 5   investigation into the nature and substance of the discrimination and failed to take immediate and

 6   appropriate corrective action so as to discipline any of the offenders.

 7          73.     By failing to take all reasonable steps – prospectively or proactively (until months

 8   after being contacted by an attorney on MARTINEZ’S behalf) - to prevent discrimination, and by

 9   failing to properly investigate and remedy the discrimination that occurred, DEFENDANTS
10   committed unlawful employment practices as described in and prohibited by California

11   Government Code § 12940(k).

12          74.     In engaging in the aforementioned conduct, DEFENDANTS, aided, abetted,

13   incited, compelled, and/or coerced unlawful employment practices in violation of the announced

14   policy of this State against such practices.

15          75.     As a direct and foreseeable result of the aforesaid acts of said DEFENDANTS,

16   Plaintiffs-Intervenors have lost and will continue to lose income and benefits in an amount to be

17   proven at the time of trial. PLAINTIFF-INTERVENORS claims such amount as damages

18   together with pre-judgment interest pursuant to Civil Code section 328 and/or any other provisions

19   of law providing for pre-judgment interest.
20          76.     As a result of the aforesaid acts of DEFENDANTS, PLAINTIFFS-

21   INTERVENORS claim general damages for mental and severe emotional distress and aggravation

22   in an amount to be proven at the time of trial.

23          77.     DEFENDANTS, acting individually and/or by and through their managing agents,

24   officers or directors, committed the acts herein alleged maliciously, and oppressively, with the

25   wrongful intention of injuring Plaintiffs-Intervenors, and acted with an improper and evil motive

26   amounting to malice, and in conscious disregard of Plaintiffs-Intervenor’s rights. Accordingly,

27   Plaintiff- Intervenors are entitled to recover punitive damages from DEFENDANTS in an amount

28   according to proof.

                                                 - 13 -                            Case No. 5:19-cv-000552
                                         COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 15 of 17



 1             78.   Plaintiffs-Intervenors are entitled to recover attorneys’ fees under California

 2   Government Code § 12940, et seq, or any other law providing for recovery of attorneys fees.

 3             79.   WHEREFORE, PLAINTIFFS-INTERVENORS request relief as hereinafter

 4   provided.

 5                                        PRAYER FOR RELIEF
 6             WHEREFORE, PLAINTIFFS-INTERVENORS respectfully pay that this Court:

 7             A.    Award PLAINTIFF-INTERVENORS compensatory damages including lost

 8   wages and benefits according to proof;

 9             B.    Award PLAINTIFFS-INTERVENORS mental and emotional distress damages for
10   their emotional suffering and related medical and therapeutic expenses according to proof;
11             C.    Award PLAINTIFF-INTERVENORS civil penalties as provided by statute;
12             D.    Award PLAINTIFFJ-INTERVENORS punitive and exemplary damages according
13   to proof;
14             E.    Award PLAINTIFF-INTERVENORS’ attorney fees and costs, including expert
15   witness fees, pursuant to 42 U.S.C. §20003-5(k);
16             F.    Award PLAINTIFF-INTERVENORS prejudgment interest on all amounts
17   claimed; and award PLAINTIFF-INTERVENORS and other relief that the Court may deem
18   proper;
19             G.    All damages which individual PLAINTIFF-INTERVENORS have sustained as a
20   result of DENENDANTS’ conduct, including; general and special damages for lost compensation

21   and job benefits that they would have received but for the discriminatory practices of

22   DEFENDANTS, damages for emotional distress, and punitive damages, in amounts according to

23   proof;

24             H.    A preliminary and permanent injunction against DEFENDANTS and their

25   directors, officers, owners, agents, successors, supervisors, employees and representatives, and

26   any and all persons acting in concert with them, requiring them to:

27                   a.     Desist from engaging in each of the unlawful practices, policies, customs

28   and usages set forth herein,

                                                - 14 -                               Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 16 of 17



 1                  b.      Adopt a lawful policy for preventing and remedying unlawful harassment

 2   and discrimination that creates an effective process for the investigation and resolution of

 3   harassment and discrimination complaints and forbids unlawful retaliation against complainants;

 4   and

 5                  c.      Create a monitoring and reporting system to ensure that injunctive relief is

 6   fully implemented;

 7          I.      A declaratory judgment that the practices complained of in this complaint are

 8   unlawful and violate Title VII of the Civil Rights Act of 1964, 42 U.S.C. 5 2000(e), et seq.

 9          J.      Costs of litigation incurred by PLAINTIFFS-INTERVENORS, including
10   reasonable attorneys’ fees, to the extent allowable by law;

11          K.      Pre-and post-judgment interest, as provided by law, in amounts according to proof;

12          L.      Such other and further legal and equitable relief as this Court deems necessary,

13   just and proper.

14          M.      Grant a permanent injunction enjoining DEFENDANTS, their officers, successors,

15   assigns, and all persons in active concert or participation with it, from engaging in sexual

16   harassment, retaliation, and any other employment practice which discriminates on the basis of

17   sex or race.

18          N.      Order DEFENDANTS to institute and carry out policies, practices, and programs

19   which provide equal employment opportunities for women and all people of any race, and which
20   eradicate the effects of its past and present unlawful employment practices.

21          O.      Order DEFENDANTS to make whole PLAINTIFF-INTERVENORS and

22   similarly situated individuals in amounts to be determined at trial, and other affirmative relief

23   necessary to eradicate the effects of its unlawful employment practices.

24          P.      Order DEFENDANTS to make whole PLAINTIFFS-INTERVENORS and

25   similarly situated individuals by providing compensation for past and future non-pecuniary losses

26   resulting from the unlawful practices complained of above, in amounts to be determined at trial.

27          Q.      Order DEFENDANTS to pay PLAINTIFFS-INTERVENORS and similarly

28   situated individuals punitive and exemplary damages for its malicious and reckless conduct

                                                - 15 -                              Case No. 5:19-cv-000552
                                        COMPLAINT IN INTERVENTION
     Case 5:19-cv-00552-LHK Document 17-3 Filed 04/12/19 Page 17 of 17



 1   described above, in amounts to be determined at trial.

 2           R.     Grant such further relief as the Court deems necessary and proper in the public

 3   interest.

 4   VI.     DEMAND FOR JURY TRIAL
 5           PLAINTIFFS-INTERVENORS hereby demand trial of their claims by jury to the extent

 6   authorized by law.

 7                                                     Respectfully submitted,
 8   DATED: April 12, 2019                             DEBARTOLO LAW
 9                                                     By: /s/ Elisabeth A. DeBartolo
                                                              Elisabeth A. DeBartolo
10
                                                               Elisabeth A. DeBartolo
11
                                                              99 Pacific Street, Suite 555-B
12                                                            Monterey, CA 93940
                                                              Telephone No. (831) 402-7058
13                                                            DeBartolo_law@yahoo.com
14                                                     Attorney for Plaintiffs-Intervenors
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               - 16 -                             Case No. 5:19-cv-000552
                                       COMPLAINT IN INTERVENTION
